        Case 1:20-cr-00317-JAP Document 19 Filed 11/13/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,

            Plaintiff,

      vs.                                                No. 20-00317 JP

ANTHONY FRAZIER, JR.

            Defendant.


                         NOTICE RAISING COMPETENCY

      Undersigned counsel for Defendant Anthony Frazier hereby notifies Court

and Counsel that he is raising the question of Mr. Frazier’s competency to proceed

in a criminal case. A motion for competency evaluation by commitment to the

custody of the Attorney General will follow forthwith.


                                            Respectfully Submitted,

                                            Electronically filed 11/13/20

                                            /s/ Jeffrey J. Buckels
                                            Jeffrey J. Buckels Esq.
                                            Attorney for Sean Gipson

                                            2410 Venetian Way SW
                                            Albuquerque NM 87106
                                            (505) 363-4609 Phone
                                            (866) 848-6905 Fax
                                            jeffbuck7@gmail.com
        Case 1:20-cr-00317-JAP Document 19 Filed 11/13/20 Page 2 of 2




                          CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing was electronically
submitted and thereby provided to David Cowen, AUSA, on this 13th day of
November, 2020.

/s/ Jeffrey J. Buckels
Jeffrey J. Buckels Esq.
